         Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 1 of 20



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                        )
                                               )
                 Plaintiffs,                   )
                                               )
        v.                                     )
                                               )       Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official               )
capacity as Secretary of Health and            )       JOINT STATEMENT
Human Services,                                )       REGARDING DISCOVERY
                                               )       DISPUTE
                 Defendant.                    )
                                               )

        Pursuant to this Court’s Order of September 3, 2019, the parties file this joint statement

regarding their discovery disputes in advance of the conference currently set for September 13,

2019.

  I.    Introduction

        Plaintiffs’ Statement:

        A summary of relevant dates may assist the Court.

           Date                                              Activity
 December 13, 2018             Complaint filed.
 May 20, 2019                  Plaintiffs serve First Set of Requests for Production (Nos. 1-8).
 May 30, 2019                  The Secretary files a partial motion to dismiss.
 June 14, 2019                 The Court holds a Scheduling Conference and issues an Order
                               providing “class certification and merits discovery” to commence
                               on June 24, 2019 and close on October 18, 2019. See Dkt. #28 at 1.
 June 18, 2019                 Plaintiffs provide the Secretary with a copy of the Northern District
                               of California Model Protective Order.
 July 1, 2019                  Plaintiffs serve Requests for Admission (Nos. 1-15), Interrogatories
                               (Nos. 1-4), and Second Set of Requests for Production (Nos. 9-10).
 July 24, 2019                 The Secretary serves responses to First Set of Requests for
                               Production and a meet and confer is held.
 August 1, 2019                The Secretary serves responses to the Second Set of Requests for
                               Production, Requests for Admission, and Interrogatories.
 August 6, 2019                A meet and confer regarding all the discovery responses is held.
                               During the meet and confer, the Secretary agrees to propose
                               revisions to the Protective Order by August 9 and to provide one
        Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 2 of 20



                             years’ worth of data on initial denials by August 20. The Secretary
                             later agrees to produce claims data covering the full class period.
 August 9, 2019              The Secretary does not propose revisions to the Protective Order.
 August 20, 2019             The Secretary does not produce data on initial denials.
 August 29, 2019             The parties call the Court to arrange a discovery conference which
                             is scheduled for September 3, 2019.
 September 3, 2019           The Secretary serves revised responses to the requests for
                             production, admission, and interrogatories. The discovery
                             conference is rescheduled for September 13, 2019.
 October 18, 2019            Class certification and merits discovery are set to close.


       The overarching issue is that there has been a near total failure of discovery so far in this

case. By the time of the discovery conference on September 13, it will have been nearly 120

days since Plaintiffs served their First Set of Requests for Production and not a single document

has been produced. In addition to the sheer failure to provide discovery, Plaintiffs are concerned

that there is a pattern of delay and failure to abide by agreements. In fact, even this discovery

conference has been delayed by several weeks because the Secretary indicated it would provide

discovery and it then failed to perform that agreement and reneged on its commitment to do so.

       The Secretary’s Statement:

       This is a fairly simple case. Plaintiffs contend that all continuous glucose monitors are

durable medical equipment within the meaning of the Medicare statute and applicable

regulations. They seek to certify a class of individuals who had coverage for continuous glucose

monitors denied. Finally, they assert that Medicare beneficiaries were deceived as to the reason

for the denial of their claims, and that this alleged deception should excuse those beneficiaries

from exhausting their administrative remedies.

       Plaintiffs have propounded ten (10) requests for production, fifteen (15) requests for

admissions, and four (4) interrogatories. The Secretary has responded to each of these discovery

requests, and stands ready to make a substantial production of responsive records as soon as a


                                                -2-
           Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 3 of 20



protective order is entered. To prepare this production, the Secretary has worked closely and

diligently with many contractors and agency components to design searches that have retrieved

and will present records in a useful, non-burdensome form. (Because these records contain

medical information about Medicare beneficiaries that is covered by the Privacy Act, a protective

order is required.) The Secretary has made every effort to coordinate with Plaintiffs’ counsel in

preparing this production. In response, the Secretary has been met with constant, meritless

accusations of bad faith and intentional delay, from the very beginning of the case to this present

filing.

          In the Secretary’s view, three matters require the Court’s attention at this time. First, a

protective order must be entered so that beneficiary records covered by the Privacy Act can be

produced. Second, after appropriate briefing this Court should address the issue of whether the

named plaintiffs, both of whom exhausted their administrative remedies, can represent a sub-

class of individuals who did not exhaust and now seek to be excused from doing so. The

propriety of several burdensome requests for production turns on the answer to this question.

And third, this Court should grant a brief extension of the discovery schedule so that the

Secretary can make an orderly production and Plaintiffs can propound additional discovery

requests if they wish.

 II.      Areas of Disagreement

             a. Protective Order

          Plaintiffs’ Position:

          Since the first communication with the Secretary’s counsel on April 22, 2019, Plaintiffs

have addressed the topic of the need for a Protective Order. Plaintiffs have repeatedly stated that

they are amenable to any reasonable Order for the explicit reason that they did not want the



                                                   -3-
        Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 4 of 20



absence of a Protective Order to be used as an excuse to delay production. Plaintiffs raised the

need for a Protective Order in the Joint Report pursuant to Civil Local Rule 16.3 on June 12 and

at the Scheduling Conference. See Dkt. #25 at 8. Thereafter, Plaintiffs sent the Secretary the

Northern District of California Model Protective Order on June 18, 2019. The Secretary agreed

to propose any revisions by August 9, 2019 but that date came and went with no proposed

revisions from the Secretary. Through August 20, 2019 (i.e., 120 days after Plaintiffs first raised

it and 63 days after Plaintiffs sent the Model Order), the Secretary had made no counter-

proposal.

       Plaintiffs propose the Northern District of California Model Protective Order modified

only to make clear that anything that does not reveal a beneficiary’s name, address, HICN (e.g.,

excerpts and compilations) is not confidential. See Exhibit A. Plaintiffs understand that the

Secretary opposes on the grounds that, somehow, personal information might still be derived but

as of the end of the day on September 9 has provided no explanation of how that could possibly

occur. Further, the Secretary’s stated intention to designate everything confidential would result

in more information being concealed from the public than would be available in response to a

simple FOIA request. Addressing excerpts and compilations that do not reveal beneficiary’s

names, address, or HICNs now will avoid future disputes and unnecessary filings under seal.

       The Protective Order proposed by Plaintiffs should be adopted.

       The Secretary’s Position:

       Because Plaintiffs have propounded requests for the private medical information of

Medicare beneficiaries, a Privacy Act protective order is required. Plaintiffs have instead

proposed the model protective order from the Northern District of California, which does not




                                               -4-
         Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 5 of 20



address the Privacy Act concerns presented here, and would inappropriately incorporate many of

that district’s local rules.

        The Secretary’s proposal is modeled on the order entered in M.W. v. U.S. Dep’t of Army,

No. 5:16-cv-4051 (N.D. Cal.), see Dkt. Nos. 58 & 60, which the Secretary selected in an effort to

reach accomodation with Plaintiffs. Section 8.2 of the Secretary’s proposed order is especially

critical, as it “provides a basis for release of the requested records, documents, and other

information pursuant to the Privacy Act” and “insulates Defendants from potential liability under

the Privacy Act for improper disclosure.” Other significant items include the definition of the

terms “Individually Identifiable Health Information,” “Personally Identifiable Information,” and

“Protected Health Information.” Although Plaintiffs did not object to Section 8.2 or any of these

definitions in the parties’ discussions of a protective order, Plaintiffs now seek the entry of an

order omitting them.

        In the parties’ conversations, Plaintiffs objected to only three elements of the Secretary’s

proposal. Plaintiffs objected to Section 5, which adverts to independent legal obligations

regarding “the privacy of personal and health information,” and provides that the parties “agree

to take all measures necessary to comply with the requirements of . . . any . . . applicable laws”

governing the handling of this information. Plaintiffs also objected to the phrase in Section 6.1

which provides that “all [Protected Health Information] and [Personally Identifiable Information]

may be appropriately designated as ‘CONFIDENTIAL.’” The grounds for Plaintiffs’ objection

were not clear. The Secretary seeks the inclusion of these provisions to insure that Plaintiffs are

aware of and intend to comply with their legal obligations regarding personal and health

information, and to make clear that all such information is appropriately designated as

confidential.



                                                -5-
        Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 6 of 20



       Plaintiffs also objected to Section 3, which describes the scope of the protective order.

Plaintiffs seek to add language providing that “any copies, excerpts, summaries, or compilations

of Protected Material that do not reveal a beneficiary’s name, address, or HICN [a unique

numerical identifier] are not CONFIDENTIAL.” As the Secretary explained in an email dated

August 28, “Protected Material (especially Appeals Council or ALJ decisions) may contain

enough specific information about a beneficiary to effectively identify him without the use of his

name or HICN.” Plaintiffs’ proposed language would allow them to publicly use any such

identifying information without redaction. The Secretary instead proposes that the protective

order define “group-level statistics derived from Protected Material (e.g., X% of initial denials

were submitted for redetermination, or Y decisions were made on a particular legal basis)” as

unprotected, and leave the remainder of the scope provision as it exists in the N.D. Cal. model

order. The Secretary has also offered to stipulate to the appropriateness of the release of any

particular excerpt or summary of protected information that Plaintiffs may wish to use. It should

be easy to agree that concrete examples do not contain protected material.

       The Secretary respectfully asks this Court to enter his proposed protective order, which is

attached as Exhibit B.

           b. Scope of Discovery

       The Secretary’s Position:

       The named plaintiffs and putative class representatives, Carol Lewis and Douglas

Sargent, each exhausted their administrative remedies before seeking judicial review. But they

would represent a sub-class of individuals who did not exhaust and now seek to be excused from

doing so, on the theory that the letters denying their Medicare claims contained deceptive

language that induced them to abandon their appeal rights. Whatever the merits of that theory,



                                               -6-
         Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 7 of 20



neither Ms. Lewis nor Mr. Sargent can represent that sub-class of individuals, because their

claims or defenses are not “typical of the claims or defenses of the class,” as Rule 23(a)(3)

requires. Ms. Lewis and Mr. Sargent plainly understood their appeal rights, and exercised them;

they cannot stand for individuals who claim to have misunderstood theirs.

       Ordinarily, issues about the scope of the potential class could wait for the close of

discovery and the filing of papers on class certification. In this case, however, as the parties

discussed at the scheduling conference with the Court, the scope of discovery substantially

depends upon the contours of the potential class. Plaintiffs are seeking to take discovery of

claim denials dating back six years from the filing of the complaint—the overwhelming majority

of which became final years ago, unless the beneficiaries’ time to appeal was tolled by the

Secretary’s supposed deception. Despite his objections, the Secretary has agreed to produce this

information.

       But plaintiffs are also seeking burdensome discovery related to the Secretary’s alleged

policy of issuing deceptive letters denying Medicare claims. These requests are only valid if the

sub-class of individuals who did not exhaust can be represented by named plaintiffs who did.

The Secretary respectfully requests the Court’s leave to file a motion addressing this issue no

later than September 20, 2019.

       Plaintiffs’ suggestion that the Secretary should be somehow estopped from making this

argument is entirely meritless. Throughout the parties’ discussions of Plaintiffs’ discovery

requests, the Secretary has made it clear that he intended to file a motion raising this issue “at the

point where our disagreement about the scope of the potential class was impeding discovery,” as

he put it in an email dated August 2. The Secretary has always understood that bringing this

issue to the Court’s attention would be likely to result in every outstanding discovery issue also



                                                 -7-
         Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 8 of 20



coming to the Court’s attention, and he has therefore worked with Plaintiffs to narrow the scope

of those disputes before asking the Court for an opportunity to brief this issue. The Court should

reject Plaintiffs’ suggestion that those good faith discussions somehow forfeited the Secretary’s

opportunity to raise this threshold issue.

       Finally, Plaintiffs suggest that the Secretary has reneged on an agreement to produce

documents for the entire, nearly seven-year period for which Plaintiffs are seeking them. That is

simply not so. It is true that the Secretary agreed to provide a draft protective order to Plaintiffs

by August 9, when undersigned counsel was leaving on a week’s vacation, and did not do so

until August 20, the day after undersigned counsel returned. As undersigned counsel explained,

it took “a great deal of work to understand the various databases [being queried] in response to

[the] RFPs, and to design sensible queries that will produce the information” needed. Ex. D at 3.

Undersigned counsel “prioritized the completion of that work, so that the searches could proceed

while [he] was away,” and addressed the issue of the protective order promptly upon his return.

Id. The Secretary has been frankly surprised that the parties have been unable to reach

agreement on a protective order, but their inability to do so has prevented the production of

responsive documents. As discussed elsewhere, the Secretary stands ready to make responsive

productions upon the entry of a protective order in this case.

       To be clear, and as discussed at greater length below, the Secretary has agreed to produce

responsive documents from the entire period for which they are sought, pursuant to an

appropriate protective order. But he has objected to, and respectfully requests an opportunity to

present briefing on, discovery requests whose only relevance goes to the question of whether

exhaustion of administrative remedies should be excused for some sub-class of individuals. No




                                                 -8-
        Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 9 of 20



factual background is required to answer that question, and the validity of several discovery

requests depends upon it.


       Plaintiffs’ Position:

       Respectfully, Plaintiffs are dumfounded that this issue is disputed some 90 days after it

was first raised at the Scheduling Conference. By the time of the Scheduling Conference,

Plaintiffs had already served Requests for Production seeking information covering the entire

class period. The issue was raised at the conference and the Court ordered discovery to proceed.

There, the following statements were made:

       THE COURT: …. And if during that process the government believes that the request
       for discovery that's being made is in fact encompassing more than what would need to be
       provided if the government's position is correct, then obviously the government can let
       me know that they believe that's the case. And I can set a briefing schedule or a hearing
       or whatever on this narrow issue of whether these individuals who did not exhaust
       whether they can nonetheless be a part of a class with these two individuals who did
       exhaust.

       MR. PISTORINO: If I may just factually so the Court knows. I believe Mr. Bickford's
       raising that because I know we have already served request for production seeking that
       exact information, so I think the responses to them are due in like two weeks so it's, will
       be a very timely issue.

Transcript at 26-27. Thereafter, Plaintiffs served additional discovery seeking information

covering the entire class period. After the meet and confer on August 6, 2019, the Secretary

agreed to produce information covering the entire class period and, based on that representation,

Plaintiffs did not immediately seek to schedule a conference with the Court. See Exhibits C and

D. Several weeks later, the Secretary reneged on his agreement and now seeks to preclude the

discovery the Secretary agreed to. In the Plaintiffs view, the Secretary should be estopped from

making that argument. Having agreed to production and having obtained the benefit of a multi-

week delay as a result thereof, the Secretary should be estopped from reneging on the agreement



                                               -9-
        Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 10 of 20



and should be ordered to produce. Once the production is completed, whatever motion practice

is necessary can be undertaken with a solid factual background.

       More generally, the information sought relates to three issues: 1) whether Ms. Lewis and

Mr. Sargent are proper class representatives; 2) whether the exhaustion/60-day limitations should

be applied; and 3) what the claims of the class are. Whenever the Court addresses those issues,

the Court will need to have a solid factual background on which to base its decision(s). That can

only come with discovery. Thus, rather than the piecemeal approach offered by the Secretary, as

Plaintiffs indicated at the Scheduling Conference, and as the Court ruled, discovery should

proceed.

       Further, it is difficult to understand why, if the Secretary objected to/thought the

discovery was so burdensome, the Secretary did not move on the issue immediately after the

Scheduling Conference given that Requests for Production seeking the objected to information

were already pending. At a minimum, the fact that this issue is being raised at this time after an

agreement to produce, does not appear diligent. The discovery should be ordered to proceed

exactly as indicated at the Scheduling Conference without further delay.

           c. Production Orders

       Plaintiffs’ Position:

       As noted above, in the wake of the Secretary’s response/objections to Plaintiffs’

discovery requests, the parties held a series of meet and confers. During the meet and confer

held on August 6, 2019, the Secretary agreed to: 1) propose any revisions to the Model

Protective Order by August 9, 2019; and 2) produce one year’s worth of initial claim denial data

by August 20, 2019. However, because the Secretary was objecting to production of claim

denial data covering the entire class pre-suit period (December 13, 2012-December 12, 2018),



                                               - 10 -
        Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 11 of 20



Plaintiffs indicated their intention to proceed with a call to the Court’s clerk to arrange a

discovery conference either the next day or later that week. Later, on the evening of August 6,

2019, the Secretary indicated that he was withdrawing his objection to producing – and would

produce - materials covering the entire pre-suit class-period. In light of that agreement and the

agreements earlier in the day, Plaintiffs agreed to delay contacting the Court. However, over the

next several weeks the Secretary either failed to perform the agreements or reneged on the

agreements. See Exhibits C and D.

       The Secretary does not dispute the fact that he agreed to take certain steps by certain

dates and did not do so. Further, the Secretary does not dispute the fact that he agreed to produce

materials covering the entire class period but is now objecting to the same.

       Accordingly, Plaintiffs believe that Orders requiring production/responses by dates

certain are needed.

       The Secretary’s Position:

       Notwithstanding his objections to the relevance of documents dating back to December

2012, the Secretary has agreed to produce the records at issue in requests for production, 1, 2,

and 4 through 7, pursuant to an appropriate protective order.

       As explained below, the Secretary opposes Plaintiffs’ proposals that responsive

production be completed by September 20, 2019, and that future requests from Plaintiffs be

responded to within 10 days of service. The requests in this case require significant technical

analysis and cannot be answered on this accelerated timeline. Although the Secretary is prepared

to make a significant production as soon as a protective order enters, issues such as how to

reliably search for initial denials that were filed with a miscellaneous billing code (rather than a

code specific to CGMs) are still being discussed. See, e.g., Ex. C at 2; Ex. D at 2–3. The entry



                                                - 11 -
         Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 12 of 20



of Plaintiffs’ suggested deadlines would be likely to multiply the difficulties in this case, rather

than resolving them.

         The Secretary has addressed Plaintiffs’ other contentions in the response immediately

above, see Sec. II.b, and will not repeat them here. But to be clear, and as discussed at greater

length below, the Secretary has agreed to produce responsive documents from the entire putative

class period, pursuant to an appropriate protective order, and is not raising any objection on that

basis.

            d. Requests for Production

         Plaintiffs’ Position:

         In response to two sets of Requests for Production (the first served nearly 120 days ago),

the Secretary has produced ZERO documents. The Secretary has offered a series of objections

based on “deliberative process privilege”/privacy but has served no log of any kind despite the

agreed requirements set forth in the Joint Report pursuant to Civil Local Rule 16.3. See Dkt. #25

at 7. As the party asserting privilege, the Secretary bears the burden of establishing its claims.

The Secretary has made no effort to do so and, in any event, could not do so when the requests

ask for information about a policy that was adopted. See, e.g., U.S. Dept. of Treasury v. Pension

Benefit Guaranty Corp., 222 F.Supp.3d 38 (D.D.C. 2016 (Sullivan, J.); U.S. v. Philip Morris

USA, Inc., 218 F.R.D. 312 (D.D.C. 2003) (Kessler, J.).

         The Secretary’s objections based on the Privacy Act of 1974 are without merit. Sec.

552(a)(11) of the Privacy Act of 1974 provides an exception for material produced according to

a court order. In Laxalt v. McClatchy, 809 F.2d 885 (D.C. Cir. 1987), the court held that with

regards to information allegedly subject to the Privacy Act “the standards set forth in the FRCP

must be followed with respect to discovery in District Court.” Id. at 889. Thus, a simple



                                                - 12 -
        Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 13 of 20



objection that materials may be subject to the Privacy Act is woefully insufficient to meet the

Secretary’s burden.

       The Secretary’s current objection to production of materials covering the entire pre-filing

class period smacks of a pattern of delay. First, though the Secretary raised this issue in June at

the Scheduling Conference, the Secretary has not pursued the issued until now, nearly three

months later. Second, on August 6, 2019, with Plaintiffs indicating they intended to arrange a

discovery conference, the Secretary agreed to produce these materials. As a result, a further

month delay was obtained during which time Plaintiffs understood the issue to have been

resolved from a discovery perspective. Finally, of course, the Secretary is simply wrong on the

underlying issue.

       All of the Secretary’s objections should be overruled as waived, failed to be

substantiated, or without basis and all the responsive documents (including those reflecting Part

C) denials produced without further delay.

       The Secretary’s Position:

       Plaintiffs have propounded ten (10) requests for production. The first and second (and

portions of the ninth and tenth) seek information about initial denials of Medicare coverage,

which the Secretary has agreed to produce pursuant to protective order. The fourth, fifth, sixth,

and seventh seek information about decisions at the various levels of administrative appeals,

which the Secretary has also agreed to produce pursuant to protective order. The eighth seeks

information about suits filed in district court, which the Secretary has objected to because the

requested material is a matter of public record, which Plaintiffs can obtain just as easily as the

Secretary. Plaintiffs have never challenged this objection in conversations with Defendant’s

counsel.



                                                - 13 -
        Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 14 of 20



       The remaining requests for production (the third, and portions of the ninth and tenth) seek

information in support of arguments that individuals who failed to exhaust should be excused

from doing so. The third request for production seeks documents relating to the inclusion of the

phrase “statutorily excuded” on certain denial letters, while the ninth and tenth seek policy

documents and other materials relating to all substantive grounds for the denial of continuous

glucose monitor claims. As the Secretary has explained to Plaintiffs, there are many such

grounds, most of which are completely irrelevant to this case (including “Payment cannot be

made for equipment that’s the same or similar to equipment already being used” and “The

provider of this service is not eligible to receive Medicare payments”).

       The Secretary respectfully requests the Court’s leave to file, no later than September 20,

2019, a motion addressing the question of whether the sub-class of individuals who did not

exhaust their administrative remedies can be represented by named plaintiffs who did. If that

motion is denied, the Secretary will produce documents in response to Plaintiffs’ third request

for production, as well as the disputed portions of the ninth and tenth, and will withhold and log

any deliberative material (such as meeting notes, which are expressly sought) at that time.

           e. Requests for Admission

       Plaintiffs’ Position:

       Originally, Defendants refused to provide admissions or denials for a significant number

of the requests. After the party’s called to arrange a discovery conference on August 29, 2019,

the Secretary served amended responses that resolved some of the issues. Currently, the

Secretary has failed to either answer or deny Request Nos. 10 and 11.

       Request No. 10 asks the Secretary to admit that there is no “statute” excluding Medicare

coverage of CGMs. This goes to the issue of whether the Secretary’s denials (and the



                                               - 14 -
        Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 15 of 20



explanations therefor) have any basis. Rather than admit or deny, the Secretary presents

argument. Of course, contention discovery is appropriate and Plaintiffs will provide cases if the

Court would like to see them.

        Request No. 11 asks the Secretary to admit that since January 12, 2017, ALJs have not

had discretion to order coverage of CGM claims not complying with CMS 1682-R. This goes to

the issue of whether appeals of the Secretary’s denials after January 12, 2017 were futile. Again,

rather than admit or deny, the Secretary presents argument.

        The Court should either deem these requests admitted or order admissions or denials

without further delay.

        The Secretary’s Position:

        As Plaintiffs note, the Secretary has repeatedly attempted to narrow or eliminate

discovery disputes in this case, and continues to do so.

        The Secretary’s responses to Requests for Admission 10 and 11, the only requests at

issue here, are both proper. The tenth request seeks admission that “[t]here is no STATUTE

excluding Medicare coverage of CGMs on the grounds that they are not ‘primarily and

customarily used to serve a medical purpose.[’]” The Secretary validly objected that this request

calls for legal conclusions: that is, it does not concern “facts, the application of law to fact, or

opinions about either.” Fed. R. Civ. P. 36(a)(1)(A). Despite that valid objection, the Secretary

responded that “The statutory definition of durable medical equipment, 42 U.S.C. § 1395x(n),

does not specifically address CGMs, nor include the phrase ‘primarily and customarily used to

serve a medical purpose.’” This response, though unnecessary in light of the Secretary’s valid

objection, is more than sufficient.




                                                 - 15 -
        Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 16 of 20



       The eleventh request seeks admission that “Since January 12, 2017, ALJs have not had

discretion to order coverage of CGM claims not complying with CMS 1682-R.” Again, the

Secretary objected because whether “ALJs have . . . discretion” to resolve appeals in favor of

beneficiaries is a purely legal question outside the scope of Rule 36(a)(1)(A). That objection is

valid. Moreover, this issue is only relevant if the named plaintiffs can represent the sub-class of

individuals who did not exhaust their administrative remedies, as it goes to the question of

whether such exhaustion should be required. The Secretary respectfully requests the Court’s

leave to file, no later than September 20, 2019, a motion addressing the question of whether the

sub-class of individuals who did not exhaust their administrative remedies can be represented by

named plaintiffs who did.

           f. Interrogatories

       Plaintiffs’ Position:

       Two of the four interrogatories, each tied to the Requests for Admission, are at issue.

       In the event that the Secretary did not admit Request for Admission No. 1 (that

substantially all the initial denials listed “statutorily excluded” as the explanation), Interrogatory

No. 1 asked the Secretary to provide data for each such explanation actually used.

       In response, the Secretary objected to providing data covering the entire class period on

the grounds of burdensomeness – i.e., the Secretary feels that his arguments regarding exhaustion

will be victorious and, therefore, evidence which might be used to resist the Secretary is

burdensome to produce. The Secretary also objected directing the Plaintiffs to gather the same

information from the documents the Secretary has failed/refused to produce.

       Interrogatory No. 2 was tied to Request for Admission No. 3 and sought the same kind of

information if the reason for the Secretary’s denial of coverage (rather than the explanation) was



                                                - 16 -
        Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 17 of 20



anything other than “not primarily and customarily used to served a medical purpose.” The

Secretary’s objections and failure to answer were founded on the same grounds.

       The Secretary should be ordered to answer the interrogatories. With regard to

burdensomeness, clearly, the assumption that the Secretary’s position will be victorious is not a

good faith basis to refuse production. Further, the Secretary has unreasonably delayed for

months before asserting this claim and it contradicts the Secretary’s agreement to produce the

materials. With regard to the Secretary’s direction to Plaintiffs to look to the documents not

produced, that is plainly illogical. To the extent that the Secretary intended to invoke

FED.R.CIV.P. 33(d), the Secretary’s answer fails to comply with any of the requirements of the

Rule because no specific documents are identified.

       The Secretary should be ordered to provide answers to the interrogatories.

       The Secretary’s Position:

       Of the four interrogatories served by Plaintiffs, only two are at issue here. Both seek

information about the many reasons given for denials of CGM claims, which would be

burdensome to compile and will be contained within the documents produced in response to

Plaintiffs’ requests for production, after a protective order is entered. As the Secretary put it in

his discovery responses, these interrogatories are “entirely duplicative of Request for Production

No. 1,” in response to which the Secretary “will produce a table summarizing the requested

records pursuant to an appropriate protective order”; from that table, Plaintiffs “can determine

the answers to this interrogatory as readily as” the Secretary can. There is nothing illogical or

contrary to Rule 33(d) about directing Plaintiffs, for an answer to these interrogatories, to the

records that will be produced in response to their requests for production.




                                                - 17 -
        Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 18 of 20



       The Secretary’s position here does not depend in any way on the question regarding the

exhaustion of administrative remedies: it is simply that the records produced will provide

Plaintiffs with all of the information sought by these interrogatories, as the Secretary has

maintained from the first.

           g. The Discovery Period

       Plaintiffs’ Position:

       Currently, the discovery period is set to close on October 18, 2019. Having seen no

documents of any kind, Plaintiffs want the opportunity to have another round of written

discovery once they see documents and a Protective Order is entered. Plaintiffs believe the

original deadline can still be met if the Secretary is ordered to complete responsive production by

September 20, 2019 and is further ordered to respond to future requests from Plaintiffs with 10

days of service. Such an approach would allow the schedule to be kept and avoid rewarding the

Secretary for a pattern of delay by granting more time for more delay. One aspect of the delay is

that, on information and belief, since this case was filed, between 36,000 and 54,000 claims for

CGM coverage have been denied on the grounds that a CGM is “not primarily and customarily

used to serve a medical purpose.”

       Alternatively, if the period is extended to give the Secretary more time to comply, then

the Court should also set a simultaneous schedule for summary judgment briefing on the

underlying merits. That would allow the case to move forward and not be delayed by the

Secretary’s failure to provide discovery. Regardless of whether there are tens of thousands of

class members or none, the substantive issue presented by Ms. Lewis’ claim of whether a CGM

is durable medical equipment will not be affected or avoided.




                                               - 18 -
        Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 19 of 20



       The Secretary’s Position:

       The Secretary supports a reasonable extension of the discovery period, so that production

can proceed in an orderly fashion and Plaintiffs can propound additional discovery requests if

they see fit. The Secretary suggests that discovery close on December 13.

       The Secretary opposes Plaintiffs’ proposals that responsive production be completed by

September 20, 2019, and that future requests from Plaintiffs be responded to within 10 days of

service. The requests in this case require significant technical analysis and cannot be answered

on this accelerated timeline. Although the Secretary is prepared to make a significant production

as soon as a protective order enters, issues such as how to reliably search for initial denials that

were filed with a miscellaneous billing code (rather than a code specific to CGMs) are still being

discussed. See, e.g., Ex. C at 2; Ex. D at 2–3. The entry of Plaintiffs’ suggested deadlines would

be likely to multiply the difficulties in this case, rather than resolving them.

       Finally, the Secretary opposes Plaintiffs’ proposal that summary judgment briefing

should occur concurrently with either discovery or class certification briefing. Summary

judgment should follow class certification because, if a class is certified, the Court will “define

the class and the class claims, issues, or defenses” in its certification order, as required by Rule

23(c)(1)(B). Without the definition of class claims, summary judgment briefing would be

entirely impracticable.

                                                         Respectfully submitted,

                                                         /s/Jeffrey Blumenfeld
                                                         D.C. Bar No. 181768
                                                         LOWENSTEIN SANDLER LLP
                                                         2200 Pennsylvania Avenue, NW
                                                         Washington, DC 20037
                                                         Telephone: (202) 753-3800
                                                         Facsimile: (202) 753-3838
                                                         jblumenfeld@lowenstein.com

                                                - 19 -
       Case 1:18-cv-02929-RBW Document 37 Filed 09/09/19 Page 20 of 20




                                                          and

                                             PARRISH LAW OFFICES
                                             James C. Pistorino
                                             788 Washington Road
                                             Pittsburgh, PA 15228
                                             Telephone: (412) 561-6250
                                             Facsimile: (412) 561-6253
                                             james@dparrishlaw.com

                                             Attorneys for Plaintiffs

                                                    and

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             MICHELLE BENNETT
                                             Assistant Director, Federal Programs Branch

                                             /s/ James Bickford
                                             JAMES BICKFORD
                                             Trial Attorney (N.Y. Bar No. 5163498)
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, DC 20530
                                             James.Bickford@usdoj.gov
                                             Telephone: (202) 305-7632
                                             Facsimile: (202) 616-8470

Date: September 9, 2019                      Counsel for Defendant




                                    - 20 -
